DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4 and 6-21 are pending.  Claims 1-4, 6-8 and 16-20 are the subject of this FINAL Office Action.  Claims 9-15 and 21 are withdrawn.  
	The anticipation rejections are withdrawn because the references do not explicitly teach only heat sources aligned with portions of the layer of build material that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object (newly amended claim 1).	

New Grounds of Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8 and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over BIRECKI (WO 2016/072966 A1), in view of ABBOTT (WO 2016/048348 A1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar selective heating techniques to the pre-heating of the prior art in order to avoid unnecessary heating (e.g. more efficient heating) with a reasonable expectation of success.

	As to claim 3, BIRECKI teaches the method of claim 1, wherein the LED is an ultraviolet LED, UV-LED (para. 0072).
	As to claim 4, BIRECKI teaches the method of claim 1, wherein each heat source in the array of heat sources comprises a same number of LEDs (paras. 0072-73).

	As to claim 7, BIRECKI teaches the method of claim 1, wherein applying energy to the deposited fusing agent comprises controlling the array of heat sources to heat the deposited fusing agent (para. 0067).  Paragraph 0067 states “Pre-heating the layer 30 of the polymeric particle composition 10 may be accomplished using any suitable heat source that exposes the polymeric particle composition 10 in the fabrication bed 26 to the heat. Examples of suitable heat sources include thermal or light radiation sources.”  A skilled artisan would immediately understand “Examples of suitable heat sources include . . . light radiation sources” to include the LED light source of paragraphs 0072-73.
	As to claim 8, BIRECKI teaches the method of claim 1, the method comprising: applying a first amount of radiation to heat the sub-region prior to depositing the fusing agent; and applying a second amount of radiation to heat the deposited fusing agent, the second amount of radiation being higher than the first amount of radiation (paras. 0066-0067).
	As to claim 1, ABBOTT teaches method of fabricating a three dimensional object, the method comprising: forming a layer of build material (Figs. 1-8 and 10-11); controlling an array of heat sources to selectively heat a sub-region of the layer of build material, each heat source being individually addressable in the array to emit radiation independently of any other heat source in the array, wherein each heat source comprises a light-emitting diode, LED (Figs. 1-8, 10-11, 19); depositing a fusing agent onto at least a part of the heated sub-region (Figs. 1-8, 10-11); and applying energy at least to the deposited fusing agent to enable fusing of build 
	As to claim 2, ABBOTT teaches the method of claim 1, wherein each heat source comprises a plurality of LEDs (para. 0038 and Fig. 19).
	As to claim 4, ABBOTT teaches the method of claim 1, wherein each heat source in the array of heat sources comprises a same number of LEDs (para. 0038 and Fig. 19).
	As to claim 6, ABBOTT teaches the method of claim 1, comprising depositing the fusing agent onto a first part of the heated sub-region and not onto a second part of the heated sub-region (selective dispensing coalescing agent, including regions without; Figs. 1-8).
	As to claim 18, ABBOTT and BIRECKI teach activating the heat sources with the portions of the layer of build material that will receive the fusing agent to preheat the sub-region of the layer for a predetermined amount of time calculated to achieve preheating of the sub-region (BIRECKI, exposure time, paras. 0072, 0074; ABBOTT, paras. 0023, 0026, 0030).
	As to claim 20, BIRECKI teach the preheating and applying energy to enable fusing of build material having deposited fusing agent are both performed with the same array of heat 
	Neither BIRECKI nor ABBOTT explicitly teaches only heat sources aligned with portions of the layer of build material that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object (newly amended claim 1); including controlling the array of heat sources to preheat only the selected sub-region and a bloom region around the selected sub-region, and to not preheat the entire layer of build material (claim 16); activating the heat sources with the portions of the layer of build material that will receive the fusing agent to preheat the sub-region of the layer until a temperature sensor indicates preheating is complete (claim 17); or the heat sources are not uniformly sized (claim 19).
As to claim 1, both BIRECKI and ABBOTT provide implicit motivation to only pre-heat areas that will receive a fusing agent for solidification.  “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 80 USPQ2d 1641 (Fed. Cir. 2006)).  Here, BIRECKI teaches “the light source is configured to apply energy to only certain area(s) of the whole surface of a layer of polymeric particles” (para. 0073).  This light source is used for both pre-heating and sintering (paras. 0066-0068).  A skilled artisan would recognize that this selective light source prevents unwanted heating or sintering.  In other words, it was common sense to apply selective radiation arrays (e.g. LEDs, BIRECKI, para. 0072, for example) to selectively pre-heat only areas that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object in order to increase print efficiency by save energy, prevent unwanted pre-heating, etc.  Thus, as in DyStar, here the combination “the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.”
As to claim 16, BIRECKI teaches to control LEDs heat sources accordingly (paras. 0057, 0059, 0063, 0069, 0083).  “Bloom region” is not defined in the claims and encompasses any region “around” any “sub-region.”  The specification provides one example that “[i]llumination of the area around the pattern 230 may be referred to as "blooming"” (para. 0044).  This seems to be the area outside of a specific “illumination of a region of a layer of build material, the region including the pattern 230.”  Even if claim 16 was interpreting as incorporating the example from the specification, yet blooming is just a term given by Applicants for the area outside a specific pattern/3D object region.  Thus, even under this single example, yet BIRECKI 
As to claim 17 a temperature sensor in inferred in BIRECKI and ABBOTT when these references requiring heating to specific temperatures because one cannot know a temperature of something without a sensor.
As to claim 19, the Office takes official notice that non-uniform sized heat elements (including non-uniform LEDs, e.g. different sizes and shapes of LED) are a known option in 3D printing.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine familiar pre-heating and fusing techniques to achieve familiar results with a reasonable expectation of success.

New Grounds of Rejection - Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-4, 6-8 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-15 of U.S. Patent No. 10,538,032, in view of TJELLESEN (US 2020/0398482), BIRECKI (WO 2016/072966 A1) and ABBOTT (WO 2016/048348 A1).
The instant claims are obvious over the conflicting claims because it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar LED arrays to the heating and fusing technique of the conflicting claims to allow greater heating and fusing accuracy with a reasonable expectation of success.
As to claims 1 and 5-6, the conflicting claims teach a method of fabricating a three dimensional object, the method comprising: forming a layer of build material (conflicting claims 1, 7, 12); controlling an array of heat sources to selectively heat a sub-region of the layer of build material (conflicting claims 1, 7, 12); depositing a fusing agent onto at least a part of the 
The conflicting claims do not explicitly teach only heat sources aligned with portions of the layer of build material that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object (newly amended claim 1); including controlling the array of heat sources to preheat only the selected sub-region and a bloom region around the selected sub-region, and to not preheat the entire layer of build material (claim 16); activating the heat sources with the portions of the layer of build material that will receive the fusing agent to preheat the sub-region of the layer until a temperature sensor indicates preheating is complete (claim 17); or the heat sources are not uniformly sized (claim 19); each heat source being individually addressable in the array to emit radiation independently of any other heat source in the array, wherein each heat source comprises a light-emitting diode, LED (claim 1); or claims 2-4 and 7-8.
As to claim 1, both BIRECKI and ABBOTT provide implicit motivation to only pre-heat areas that will receive a fusing agent for solidification.  “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 80 USPQ2d 1641 (Fed. Cir. 2006)).  Here, BIRECKI teaches “the light source is configured to apply energy to only certain area(s) of the whole surface of a layer of polymeric particles” (para. 0073).  This light source is used for both pre-heating and sintering (paras. 0066-0068).  A skilled artisan would recognize that this selective light source prevents unwanted heating or sintering.  In other words, it was common sense to apply selective radiation arrays (e.g. LEDs, BIRECKI, para. 0072, for example) to selectively pre-heat only areas that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object in order to increase print efficiency by save energy, prevent unwanted pre-heating, etc.  Thus, as in DyStar, here the combination “the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.”
As to claim 16, BIRECKI teaches to control LEDs heat sources accordingly (paras. 0057, 0059, 0063, 0069, 0083).  “Bloom region” is not defined in the claims and encompasses any region “around” any “sub-region.”  The specification provides one example that “[i]llumination of the area around the pattern 230 may be referred to as "blooming"” (para. 0044).  This seems to be the area outside of a specific “illumination of a region of a layer of build material, the 
As to claim 17 a temperature sensor in inferred in BIRECKI and ABBOTT when these references requiring heating to specific temperatures because one cannot know a temperature of something without a sensor.
As to claim 19, the Office takes official notice that non-uniform sized heat elements (including non-uniform LEDs, e.g. different sizes and shapes of LED) are a known option in 3D printing.
	As to claim 3, BIRECKI teaches “[t]he radiation-energy is emitted from an
energy source 40, such as. . . UV [] light emitting diodes (LED), or lasers with specific wavelengths” (para. 0072).  These LED arrays allow selective fusing to prevent unwanted fusing in areas without coalescing agent, or in areas not intended to be fused (para. 0001).  
	Further as to claim 7, TJELLESEN teaches the method of claim 1, wherein applying energy to the deposited fusing agent comprises controlling the array of heat sources to heat the deposited fusing agent (LED array energy source used to preheat before apply absorber, then use same LED array to apply energy for sinter; paras. 0054, 0071, 0087, 0116, 0145 and claim 47).
	As to claim 8, TJELLESEN teaches the method of claim 1, the method comprising: applying a first amount of radiation to heat the sub-region prior to depositing the fusing agent id.).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine familiar pre-heating and fusing techniques to achieve familiar results with a reasonable expectation of success.

Instant claims 1-4, 6-8 and 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-15 of U.S. Patent Application No. 16/608234, in view of TJELLESEN (US 2020/0398482), BIRECKI (WO 2016/072966 A1) and ABBOTT (WO 2016/048348 A1).
The instant claims are obvious over the conflicting claims because it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar build material pre-heating and LED arrays to the 3D printing technique of the conflicting claims in order to more quickly print with greater fusing accuracy with a reasonable expectation of success.
As to claims 1 and 5-6, the conflicting claims teach a method of fabricating a three dimensional object, the method comprising: forming a layer of build material (conflicting claims 1-15); depositing a fusing agent onto at least a part of the heated sub-region (conflicting claims 
The conflicting claims do not explicitly teach only heat sources aligned with portions of the layer of build material that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object (newly amended claim 1); including controlling the array of heat sources to preheat only the selected sub-region and a bloom region around the selected sub-region, and to not preheat the entire layer of build material (claim 16); activating the heat sources with the portions of the layer of build material that will receive the fusing agent to preheat the sub-region of the layer until a temperature sensor indicates preheating is complete (claim 17); or the heat sources are not uniformly sized (claim 19); each heat source being individually addressable in the array to emit radiation independently of any other heat source in the array, wherein each heat source comprises a light-emitting diode, LED (claim 1); or claims 2-4 and 7-8.
As to claim 1, both BIRECKI and ABBOTT provide implicit motivation to only pre-heat areas that will receive a fusing agent for solidification.  “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 80 USPQ2d 1641 (Fed. Cir. 2006)).  Here, BIRECKI teaches “the light source is configured to apply energy to only certain area(s) of the whole surface of a layer of polymeric particles” (para. 0073).  This light source is used for both pre-heating and sintering (paras. 0066-0068).  A skilled artisan would recognize that this selective light source prevents unwanted heating or sintering.  In other words, it was common sense to apply selective radiation arrays (e.g. LEDs, BIRECKI, para. 0072, for example) to selectively pre-heat only areas that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object in order to increase print efficiency by save energy, prevent unwanted pre-heating, etc.  Thus, as in DyStar, here the combination “the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.”
As to claim 16, BIRECKI teaches to control LEDs heat sources accordingly (paras. 0057, 0059, 0063, 0069, 0083).  “Bloom region” is not defined in the claims and encompasses any region “around” any “sub-region.”  The specification provides one example that “[i]llumination of the area around the pattern 230 may be referred to as "blooming"” (para. 0044).  This seems to be the area outside of a specific “illumination of a region of a layer of build material, the region including the pattern 230.”  Even if claim 16 was interpreting as incorporating the 
As to claim 17 a temperature sensor in inferred in BIRECKI and ABBOTT when these references requiring heating to specific temperatures because one cannot know a temperature of something without a sensor.
As to claim 19, the Office takes official notice that non-uniform sized heat elements (including non-uniform LEDs, e.g. different sizes and shapes of LED) are a known option in 3D printing.
	As to claim 3, BIRECKI teaches “[t]he radiation-energy is emitted from an
energy source 40, such as. . . UV [] light emitting diodes (LED), or lasers with specific wavelengths” (para. 0072).  These LED arrays allow selective fusing to prevent unwanted fusing in areas without coalescing agent, or in areas not intended to be fused (para. 0001).  
	Further as to claim 7, TJELLESEN teaches the method of claim 1, wherein applying energy to the deposited fusing agent comprises controlling the array of heat sources to heat the deposited fusing agent (LED array energy source used to preheat before apply absorber, then use same LED array to apply energy for sinter; paras. 0054, 0071, 0087, 0116, 0145 and claim 47).
	As to claim 8, TJELLESEN teaches the method of claim 1, the method comprising: applying a first amount of radiation to heat the sub-region prior to depositing the fusing agent (LED array energy source used to preheat before apply absorber using lower intensity and/or id.).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine familiar pre-heating and fusing techniques to achieve familiar results with a reasonable expectation of success.

Prior Art
The following prior art is pertinent: US 20180126646; US 20180186074; US 20180215092; US 20180272601; US 20190001570; US 20190030800.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743